DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 5, 2022 has been entered.

Examiner’s Amendment
The claims remain subject to the examiner’s amendment set forth in the previous Notice of Allowance mailed July 7, 2022. 

Allowable Subject Matter
Claims 1, 4-5,7, 9-14, 16 and 18-24 are allowed as set forth in the previous Office action. Art of note from the IDS filed August 5, 2022:
Fischer et al (US 2007/0149479) teaches the preparation of nanoparticulate inclusion and charge complex of an anionic inclusion-forming agent, such as a cyclodextrin and a cationic active agent. See abstract and Example 4. The product is to be administered orally for controlled release of the active agent. The reference does not teach or suggest the preparation of an aqueous solution suitable for injection. 
Surakitbanharn (US 2019/0350881) teaches the preparation of an injection formulation of epinephrine (adrenaline) and sulfobutylether cyclodextrin, wherein the epinephrine (as a free base) is present in an amount so that molar ratio of epinephrine to CD is greater than 1. However, due to the required additional agents, such a tonicity modifier (NaCl in the examples), the osmolality of the composition will be greater than the osmolality of a composition comprising an equivalent amount of a freebase form of the epinephrine encapsulated within the hydrophobic core of the CD. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623